Snapshot - 6:18MJ00068-001                                                                                                                   Page 1 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          Case Number: 6:18MJ00068-001
                          BRIANNA LUPIA                                     Defendant's Attorney: Matt Bockmon, Assistant Federal Defender

      THE DEFENDANT:
           pleaded guilty to count 2 of the Complaint.
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      See next page.

             The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Counts 1, 3, and 4 are dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                            2/26/2019
                                                                            Date of Imposition of Judgment
                                                                            /s/ Jeremy D. Peterson
                                                                            Signature of Judicial Officer
                                                                            Jeremy D. Peterson, United States Magistrate Judge
                                                                            Name & Title of Judicial Officer
                                                                            3/5/2019
                                                                            Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                       3/5/2019
Snapshot - 6:18MJ00068-001                                                                                                            Page 2 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case
      DEFENDANT: BRIANNA LUPIA                                                                                                   Page 2 of 4
      CASE NUMBER: 6:18MJ00068-001

                                                                                                                             Count
       Title & Section                      Nature of Offense                                                Offense Ended
                                                                                                                             Number
                                            Operate or be in actual physical control of a motor vehicle while
       36 CFR § 4.23(a)(2)                  the alcohol concentration in her breath was 0.08 grams or more of 11/4/2018      2
                                            alcohol per 210 liters of breath.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                3/5/2019
Snapshot - 6:18MJ00068-001                                                                                                                   Page 3 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: BRIANNA LUPIA                                                                                                          Page 3 of 4
      CASE NUMBER: 6:18MJ00068-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of: 12 months unsupervised probation to be completed 2/26/2020 .

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
       4.   The defendant shall pay a fine of $1190.00 and a special assessment of $10.00 for a total financial obligation of $1200.00,
            which shall be paid at the rate of $120.00, per month commencing on March 26, 2019, and each month thereafter by the 26th of
            the month until paid in full. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to:

                CLERK U.S.D.C.
                2500 Tulare Street, Rm 1501
                Fresno, CA 93721
       5.   The defendant shall complete the First Time DUI Offender Program through the California Department of Motor Vehicles.
       6.   The defendant shall personally appear for a probation review hearing on January 28, 2020, at 10:00 a.m., before U.S. Magistrate
            Judge Peterson. Shortly before this hearing, if the defendant has successfully complied with the terms of probation, she may
            request that the probation review hearing be vacated and that her term of probation be immediately terminated. If represented,
            the defendant shall make any such request through counsel.
       7.   The defendant shall advise the court and the government officer within seven days of being charged, cited or arrested for any
            alleged violation of law. If represented, the defendant shall provide such notice through counsel.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                         3/5/2019
Snapshot - 6:18MJ00068-001                                                                                                                    Page 4 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
      DEFENDANT: BRIANNA LUPIA                                                                                                           Page 4 of 4
      CASE NUMBER: 6:18MJ00068-001

                                                             SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Lump sum payment of $               due immediately, balance due
                                Not later than      , or
                                in accordance               C,        D,        E,or           F below; or
       B.              Payment to begin immediately (may be combined with                 C,           D,    or   F below); or

       C.              Payment in equal $120.00 per month payments                 over a period of 10 months to commence on or before
                       and to be paid in full by 10/26/2020.

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:
                          Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                             CLERK U.S.D.C.
                             2500 Tulare Street, Rm 1501
                             Fresno, CA 93721
                       Your check or money order must indicate your name and citation/case number shown above to ensure your account
                       is credited for payment received.

       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
       (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
       costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                        3/5/2019
